Case 1:17-cv-02989-AT Document 1127-2 Filed 07/08/21 Page 1 of 7




 EXHIBIT B
       Case 1:17-cv-02989-AT Document 1127-2 Filed 07/08/21 Page 2 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


DONNA CURLING, ET AL.,
Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,

Defendants.


       RESPONSE OF COALITION FOR GOOD GOVERNANCE TO
          BRAD RAFFENSPERGER’S FIRST REQUEST FOR
                 PRODUCTION OF DOCUMENTS

      Plaintiff Coalition for Good Governance (“Coalition”) responds to Brad

Raffensperger’s First Request for Production of Documents as follows (“the

Requests”). The defined terms in this Response are the same as those in the

Requests. Note: for the purpose of these responses, the term “responsive

documents” means documents in Coalition’s possession or control and does not

include privileged attorney client communication or work product.

      Request 1

      All of your financial books and records, including balance sheets, bank

statements, ledgers, and expense reports, that reflect any diversion of financial

resources as a result of your challenges to the Election System and/or the


                                             1
       Case 1:17-cv-02989-AT Document 1127-2 Filed 07/08/21 Page 3 of 7




      All videos, recordings of any kind, photographs and any other tangible

evidence responsive to any of the above requests for production of documents

directed to the Coalition.

      Coalition Response

      Coalition objects to this request because the burden of producing such

documents is far out of proportion to whatever relevance or materiality they have

to the case. Relevant and material documents responsive to this request will be

produced to the extent they are responsive to the other requests which seek

documents supporting Coalition’s claims. No documents will be produced

specifically in response to this request.

       Request 21

      All documents received from nonparties through subpoenas issued in the

Litigation.

      Coalition Response

      Responsive documents will be produced.

      Request 22

      Any and all documents reflecting any correspondence or communication

with or from any member(s) of the press that mention or refer to the Litigation

and/or your challenges to the Election System.

      Coalition Response

                                            10
       Case 1:17-cv-02989-AT Document 1127-2 Filed 07/08/21 Page 4 of 7




      Coalition objects to this request because it is burdensome far out of

proportion to its utility in capturing relevant evidence that cannot be obtained with

more reasonable, narrow, or focused requests. Responsive documents exist, but

will not be produced.

      Request 23

      Any and all documents reflecting any correspondence or communication

with or from any political campaigns that mention or refer to the Litigation and/or

your challenges to the Election System.

      Coalition Response

       Coalition objects to this request because the phrase “political campaign” is

not defined. Coalition also objects to this request because the burden of producing

such documents is far out of proportion to whatever relevance or materiality they

have to the case. Relevant and material documents responsive to this request will

be produced to the extent they are responsive to the other requests which seek

documents supporting Coalition’s claims. No documents will be produced

specifically in response to this request. To the extent “political campaign” means

only “political candidate,” see response to Request 24.

      Request 24




                                             11
       Case 1:17-cv-02989-AT Document 1127-2 Filed 07/08/21 Page 5 of 7




      Any and all documents reflecting any correspondence or communication

with or from any political candidates that mention or refer to the Litigation and/or

your challenges to the Election System.

      Coalition Response

      Coalition objects to this request because the burden of producing such

documents is far out of proportion to whatever relevance or materiality they have

to the case. Relevant and material documents responsive to this request will be

produced to the extent they are responsive to the other requests which seek

documents supporting Coalition’s claims. No documents will be produced

specifically in response to this request. Without waiving this objection as to other

documents, and solely for the purpose of avoiding a discovery dispute, Coalition

will produce a set of documents that include mass emails sent to elected officials

who may also be candidates, and mass emails sent to internal lists of 2020 Georgia

candidates.

      Request 25

      Any and all documents reflecting any correspondence or communication

with or from any political parties that mention or refer to the Litigation and/or your

challenges to the Election System.

      Coalition Response



                                             12
       Case 1:17-cv-02989-AT Document 1127-2 Filed 07/08/21 Page 6 of 7




      Coalition objects to this request because the burden of producing such

documents is far out of proportion to whatever relevance or materiality they have

to the case. Relevant and material documents responsive to this request will be

produced to the extent they are responsive to the other requests which seek

documents supporting Coalition’s claims. No documents will be produced

specifically in response to this request.

      Request 26

      Any and all documents reflecting any correspondence or communication

with or from any member of the public that mention or refer to the Litigation

and/or your challenges to the Election System.

      Coalition Response

      Coalition objects to this request because the burden of producing such

documents is far out of proportion to whatever relevance or materiality they have

to the case. Relevant and material documents responsive to this request will be

produced to the extent they are responsive to the other requests which seek

documents supporting Coalition’s claims. No documents will be produced

specifically in response to this request.

      Request 27

      Any and all documents reflecting any correspondence or communication

with or from any voting rights or election integrity organization that mention or

                                            13
       Case 1:17-cv-02989-AT Document 1127-2 Filed 07/08/21 Page 7 of 7




refer to the Litigation and/or your challenges to the Election System.

      Coalition Response

      Coalition objects to this request because the terms “voting rights or election

integrity” organizations is not defined. In addition, Coalition objects to this

request because the burden of producing such documents is far out of proportion to

whatever relevance or materiality they have to the case. Relevant and material

documents responsive to this request will be produced to the extent they are

responsive to the other requests which seek documents supporting Coalition’s

claims. No documents will be produced specifically in response to this request.



      Request 28

      Any and all documents reflecting any correspondence or communication

with or from any teachers, professors or other members of the academic

community that mention or refer to the Litigation and/or your challenges to the

Election System.

      Coalition Response

      Coalition objects to this request because it is burdensome far out of

proportion to its utility in capturing relevant evidence that cannot be obtained with

more reasonable, narrow, or focused requests. Responsive documents exist, but

will not be produced.

                                             14
